DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                D.C., a child,
                                 Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

               Nos. 4D16-472, 4D16-491 and 4D16-2704

                           [February 1, 2018]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Stacy Ross, Judge; L.T. Case Nos. 15003623
DLA, 15003622DLA and 15003621DLA.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.